DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mitchell et al. (Patent No.: US 9,925,983 B2).
Regarding claims 1 and 6, Mitchell discloses an articulated wheel loader and a method of controlling steering operations of an articulated wheel loader (100, FIG. 1) comprising a front body portion (116, FIG. 2) and a rear body portion (104, FIG. 2), the front body portion comprising a bucket and a pair of front wheels (120, 109; FIG. 2), the rear body portion connected in a pivoting manner with the with the front body portion and comprising a pair of rear wheels (110, A, FIG. 2), the method comprising steps of:
 	providing a steering command to steer the wheel loader (col. 2, lines 5-29);
 	detecting an angle that a front longitudinal axis of the front body portion forms with a rear longitudinal axis of the rear body portion (A, Beta angle, FIG. 2); and
when the detected angle is greater than a threshold automatically implementing a steering brake function (“…articulation angle approaches closer to its limit” col. 12, lines 19-20) to independently brake one of the pair of front wheels that is on a steering side or one of the pair of rear wheels that is on the steering side to reduce a speed of the braked wheel to zero so that the braked wheel becomes a pivot point to minimize a turning radius (“…include one or more of application of the service brakes 114 may reduce torque at the wheels which reduce the rimpull and in turn reduce the torque at the hitch 106.  In some examples, the modulation of the powertrain 111 may further include reducing the torque transmitted to one or both of the pairs of wheels 109, 110 by reducing the output of the power source 112…” col. 12, lines 19-43).

Regarding claims 2 and 7, Mitchell discloses the method and wheel loader wherein the braked wheel is selected depending on a direction of the wheel loader, the direction being either a forward direction or a backward direction (col. 12, lines 19-43).
Allowable Subject Matter
Claims 3 – 5 and 8 – 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J LEE whose telephone number is (571)272-9727. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TYLER J LEE/Primary Examiner, Art Unit 3663